department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list t' ep la v legend taxpayer a ira b financial_institution c amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age __ at the time of the distribution of amount from ira b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to his deteriorating mental condition which adversely impacted his ability to manage his financial affairs o b 20122502u taxpayer a has submitted a letter dated date from his physician stating that taxpayer a has a well documented history of a progressive memory disorder and that he is currently receiving treatment for such condition taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c requested a distribution of amount from ira b which satisfied taxpayer a’s minimum distribution requirement under sec_408 of the code taxpayer a used such distribution to meet a margin call on november in may of taxpayer a taxpayer a took a second distribution of amount from ira b for the specific purpose of satisfying his minimum distribution requirement for that year due to his memory disorder as documented by his physician taxpayer a failed to recall that he had already taken the required_minimum_distribution from ira b for the required minimum distributions from ira b for the same taxable_year until he received a form 1099-r on january reporting total distributions of amount amount plus amount he did not realize he had taken two taxable_year in may of upon discovery of the earlier distribution of amount taxpayer a recontributed amount into ira b on january however the 60-day rollover period expired on january amount other than the recontribution of amount into ira b amount has not been used for any other purpose taxpayer a never cashed the check totaling based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his deteriorating mental condition which impaired his ability to manage his financial affairs therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the day requirement were met with respect to taxpayer a’s contribution of amount into ira b on january contribution within the meaning of sec_408 of the code such contribution will be considered a rollover no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours curblon witbins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
